Citation Nr: 0015951	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
Graves' disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty for training from May 1982 to 
February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision from the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) which denied an increased evaluation for 
Graves' disease with hypothyroidism.  The RO also denied 
entitlement to service connection for varicose veins.  

This case was before the Board in December 1996 and July 
1997.  In the Board's July 1997 decision, the issue of 
service connection for varicose veins was denied and the 
issue of an increased rating was remanded.  The RO completed 
the development that was requested in the July 1997 remand to 
the extent possible, and the case is again before the Board 
for final appellate review.  (The Board is obligated by law 
to ensure that the RO complies with its directives.  Stegall 
v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Graves' disease with hypothyroidism is manifested by no 
more than the need for continuous medication.  

3.  The intervening change in regulations pertinent to the 
evaluation of hypothyroidism is not shown to be more or less 
favorable in this case.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Graves' disease with hypothyroidism have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Factual Background

Relevant service medical records reflect that the veteran was 
seen in November 1982 for evaluation of a mass in the neck.  
Graves' disease was to be ruled out.  The veteran was 
subsequently treated with radioiodine for an overactive 
thyroid gland.  In November 1982, the assessment was 
clinically euthyroid.  In May 1983, the assessment was 
possible decreased T4.  The veteran was placed on a profile 
in that month because of hypothyroidism.  Service medical 
records dated in February 1984 indicate that the veteran 
complained of feeling run-down, without energy or appetite.  
The assessment was hypothyroidism.  

The veteran was afforded a VA general medical examination in 
September 1991.  It was noted that the veteran had last 
worked as a nursing assistant.  The veteran complained of 
feeling confused and very tired for 2 years.  The veteran was 
6'3" tall, and he weighed 195 pounds; his maximum weight in 
the past year was 175 pounds.  He was fairly well developed 
and well nourished.  He was afebrile; skin was negative.  
Pulse was 76 and respiration was 18 in the sitting position.  
The diagnosis was Graves' disease, medication with I-
131/hyperthyroidism.  

On VA neurological examination in November 1991, the 
veteran's past history of treatment for hyperthyroidism that 
resulted in hypothyroidism was noted.  The veteran reported a 
poor compliance with medication and he indicated that he had 
not taken any thyroid supplements for 4 years prior to a 
recent admission to the drug unit at VA.  For the preceding 2 
months, he used thyroid medication of low dosages.  Prior to 
his introduction to illicit drug usage (crack cocaine), the 
veteran denied any symptoms of depression or cognitive or 
mental difficulties.  Following his initiation into illicit 
drugs, he reported both chronic feelings of depression, as 
well as mental sluggishness.  He complained of fatigue, 
decreased appetite, mental slowness, and difficulty focusing 
his thoughts.  Testing revealed that higher cognitive 
functioning was within normal limits.  The impression was 
that there were no clear cognitive deficits that could be 
readily attributable to his hypothyroidism.  

A rating decision dated in November 1991 granted service 
connection for Graves' disease with hypothyroidism at a rate 
of 10 percent.  It was noted that continuous medication was 
required for control.  

In an October 1992 statement, the veteran requested reopening 
of his claim for a higher rating.  The veteran contended that 
the problem had worsened and required treatment.  

VA treatment records dated in 1991 and 1992 show that the 
veteran was prescribed medication for hypothyroidism.  On 
hospitalization in November 1992, the pertinent diagnosis was 
history of Graves' disease.  VA outpatient treatment records 
dated in July 1993 show that the veteran sought treatment for 
complaints of lethargy and hypersomnolence.  The assessment 
was rule out hypothyroidism.  Another assessment showed that 
hypothyroidism was secondary to noncompliance.  

An endocrinology examination was conducted on behalf of VA in 
September 1994.  The veteran reported that his symptoms 
included somnolence and fatigue.  It was noted that he was on 
daily hormone replacement therapy.  The veteran also stated 
that he noticed some slowing and some memory fall-off.  The 
examiner noted that the veteran's claims file was available 
for review.  

On physical examination, the veteran weighed 180 pounds.  The 
thyroid gland was palpable and normal in size and 
consistency, with no nodules palpable or bruit audible.  
Heart sounds were normal to auscultation.  The examiner noted 
that the veteran manifested a history typical for Graves' 
disease, which had responded to previous treatment.  The 
veteran was on adequate replacement therapy.  It was noted 
that the veteran's T4 was normal in July 1994.  As he 
appeared to have some slowing both physically and mentally, 
vitamin B12 and folic acid was recommended to exclude 
associated pernicious anemia.  White blood cell count was 
mildly decreased.  Modification of dietary input of fat and 
cholesterol was also recommended.  Testing in September 1994 
shows the T-4 was 7.5 (reference range 4.5-12.5) and TU (T-
uptake) was 26.4 (reference range 23-36).   

VA outpatient treatment records dated in July 1998 indicate 
that there was no edema.  The heart had regular rate and 
rhythm.  Pulse was 68.  The veteran was alert and oriented.  
In August 1998, the veteran weighed 177 pounds.  His thyroid 
was enlarged and smooth.  The pertinent assessment was 
probable primary hypothyroidism.  He was also referred to the 
endocrine clinic.  In August 1998, T-3 was 30.5 and T-4 was 
6.8, both within normal limits.  In November 1998, T-3 was 
28.5 (reference range 25-35) and T4 was low at 4.1 (reference 
range 4.5-12).  

VA psychiatric examination was accomplished in June 1999.  
The veteran generally worked 40 hours per week.  The veteran 
stated that he was bothered considerably by psychological or 
emotional problems in the month prior to the interview.  A 
history of depression and noncompliance with Prozac was 
noted.  Follow-up treatment was recommended as needed.  

On VA pulmonary examination in June 1999, the veteran had no 
complaints of diarrhea, nausea or vomiting.  There were no 
pertinent assessments.  

A VA staff physician in June 1999 reviewed the veteran's 
file.  It was noted that the veteran complained of 
somnolence, mental sluggishness, and fatigability.  There was 
no history of weight gain nor muscular weakness.  The veteran 
had a history of poor compliance and cocaine abuse.  A 
neurologic examination in November 1991 demonstrated no 
evidence of cognitive defects that could be attributable to 
hypothyroidism.  After a review of the veteran's chart, this 
doctor found no evidence to support an increased rating for 
Graves' disease, hypothyroidism.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Hypothyroidism is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1999).  Pursuant to the rating 
criteria, a 10 percent evaluation is warranted for 
hypothyroidism with fatigability or continuous medication 
required for control.  Hypothyroidism with fatigability, 
constipation, and mental sluggishness warrants a 30 percent 
evaluation.  A 60 percent evaluation is warranted for 
hypothyroidism with muscular weakness, mental disturbance, 
and weight gain.  Hypothyroidism manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness warrants a 100 percent disability evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The rating criteria governing 
hypothyroidism were revised effective June 6, 1996, after the 
veteran filed his claim.  Thus, the Board must also consider 
the veteran's claim under the criteria in effect prior to 
June 6, 1996.

Prior to June 6, 1996, a 10 percent disability evaluation was 
warranted for moderate hypothyroidism with fatigability.  
Moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, and decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays) warrants a 30 percent evaluation.  A 60 percent 
evaluation is warranted for severe hypothyroidism with the 
symptoms under "pronounced" somewhat less marked, and 
decreased levels of circulating thyroid hormones.  A 100 
percent evaluation is warranted for pronounced hypothyroidism 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones, sluggish mentality, sleepiness, 
and slow return of reflexes.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995).

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 10 percent 
for hypothyroidism is not warranted under either the old or 
the new criteria.  In determining the proper rating to be 
assigned for a given disability, the Board may only consider 
those factors which are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992). 

With regard to the new rating criteria, the evidence of 
record is silent for evidence of constipation, but does 
reflect complaints of fatigability and difficulty with memory 
or mental sluggishness.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  It is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following multiple 
examinations and treatment records, a VA expert in June 1999 
reviewed the veteran's claims file.  Significantly, this 
doctor stated that the evidence did not demonstrate findings 
associated with Graves' disease with hypothyroidism that 
demonstrated the criteria for a higher rating.  

The Board notes that a doctor on behalf of VA in September 
1994 indicated that the veteran had some slowing both 
physically and mentally.  This doctor also noted that the 
veteran's history was typical for Graves' disease.  The Court 
has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  

In this case, the Board finds that the opinion of the June 
1999 physician is of higher probative value and greater 
weight than the earlier opinion in September 1994.  Although 
the September 1994 examiner had a review of the claims file, 
the 1999 examiner had access to additional treatment records 
and laboratory testing up until that point, thereby having a 
fuller and more complete basis on which to render an opinion.  
As such, this 1999 opinion outweighs the 1994 examiner's 
comments.  

Given the 1999 opinion which was based on an opportunity to 
review all subjective complaints, laboratory test results and 
objective examination findings, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent under the criteria in effect 
from June 6, 1996.  

The Board also finds that the preponderance of the evidence 
is against the claim for an increased rating under the 
criteria in effect prior to June 6, 1996.  There is no 
evidence of myxedema in the record.  Additionally, testing 
during the relevant timeframe for T4 and T3 is typically 
within normal limits, except on one occasion in which T4 was 
slightly decreased in November 1998.  Further, no examiner 
described the Graves' disease with hypothyroidism as 
moderately severe.  Consequently, the weight of the evidence 
is against a rating in excess of 10 percent under the old 
criteria.  

Finally, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, an opinion of the VA General Counsel 
has held that:  

(1) the Board should determine whether the 
intervening change is more favorable to the 
veteran;

(2) if the amendment is more favorable, the 
Board should apply that provision to rate the 
disability for periods from and after the effective 
date of the regulatory change; and

(3) the Board should apply the prior 
regulation to rate the veteran's disability for 
periods preceding the effective date of the 
regulatory change.

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 C.F.R. § 19.5 (1999).  

In the preceding paragraphs, the Board has considered whether 
the old or new criteria would be more favorable to the 
veteran.  However, the evidence of records does not 
demonstrate that the intervening change is more or less 
favorable.  Accordingly, consideration of the old and new 
criteria was applied to the pertinent record.  For the 
reasons herein described, the preponderance of the evidence 
is against the veteran's claim under all appropriate 
criteria.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
Graves' disease with hypothyroidism is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

